DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11, 12, 14-20, and 22-27 are pending. Claims 10, 13, and 21 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.

Claim Objections
Claims 1-9, 12, 18, 22, 25, and 26 are objected to because of the following informalities: 
The limitation “first or second plurality of ionomer-coated catalytic particles” in lines 28-29 of claim 1 should read “first or second ionomer-coated plurality of catalytic particles”, in order to maintain language consistency throughout the claim.
The limitation “first plurality of ionomer-coated catalytic particles” in lines 32-33 and line 42 of claim 1 should read “first ionomer-coated plurality of catalytic particles”.
The limitation “second plurality of ionomer-coated catalytic particles” in lines 34-35 and line 44 of claim 1 should read “second ionomer-coated plurality of catalytic particles”.
The limitation “catalytic plurality of particles” in claim 3 should be corrected to read “plurality of catalytic particles”.
The limitation “first plurality of ionomer-coated catalytic particles” in claim 7 should read “first ionomer-coated plurality of catalytic particles”. The limitation “second plurality of ionomer-coated catalytic particles” in claim 7 should read “second ionomer-coated plurality of catalytic particles”.
The limitation “the first or second plurality of ionomer-coated catalytic particles” in claim 8 should read “first or second ionomer-coated plurality of catalytic particles”.
The limitation “forming a compound produced by a half-cell reaction occurring at the first electrode and the second electrode” in claims 8, 12, and 25 should be amended to read ““forming compounds produced by half-cell reactions occurring at the first electrode and the second electrode” or “forming a compound produced by a half-cell reaction occurring at the first electrode or the second electrode”.
Claims 2, 4-6, 9, and 22 are objected to as being dependent on the objected claim 1.
Claim 18 is objected to as being dependent on the objected claim 12.
Claim 26 is objected to as being dependent on the objected claim 25.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11, 12, 14-20, 22, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite the limitation:

    PNG
    media_image1.png
    266
    599
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    136
    559
    media_image2.png
    Greyscale
.
Claim 11 has been amended to recite:
	
    PNG
    media_image3.png
    248
    616
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    110
    551
    media_image4.png
    Greyscale

	However, the specification does not teach the features (i) and (ii) in claims 1 and 11.
	The specification teach that an ion exchange ionomer coating increases the pH gradient across an interface compared to the pH gradient without the ionomer coating, and provides a pH gradient of about 1pH unit per nm of interface (see the fourth paragraph on page 6 of the specification and first full paragraph on page 8). The interface is between the ion exchange ionomer coating and the ion exchange membrane (see the last paragraph on page 5 of the specification).
Par.0036 and fig.3 of the instant application also refer to a pH gradient across the interface, wherein the interface is between a cation exchange membrane (CEM) and a catalyst particle covered with an AEI (anion exchange ionomer) layer.
Claims 2-9 and 22 are rejected as being dependent on the rejected claim 1.
Claims 12, 14-20, and 23 are rejected as being dependent on the rejected claim 11.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11, 12, 14-20, 22, 23, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claim 1 has been amended to recite the limitation:

    PNG
    media_image5.png
    270
    616
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    167
    577
    media_image6.png
    Greyscale
.
The independent claim 11 has been amended to recite the limitation:

    PNG
    media_image7.png
    393
    606
    media_image7.png
    Greyscale
.
The term “sufficient to” is a relative term which renders the claim indefinite. The term “sufficient to” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Therefore, the metes and bounds of the inventions in claims 1 and 11 are not clear.
Additionally, claim 11 recites “a fist electrode comprising a first catalyst coated by a first ion exchange ionomer” and “a second electrode comprising a second catalyst coated by a second ion exchange ionomer” (see lines 3-6, lines 17-20, and lines 25-27). The claim 11 further recites “the first or second ion exchange ionomer is coated onto the first or second electrode” (lines 15-16).
Therefore, it is not clear what is the joint inventor claiming as the invention in claim 11.
The new claim 25 recites:

    PNG
    media_image8.png
    111
    635
    media_image8.png
    Greyscale
.
This implies that reducing agent or oxidizing agents are supplied to the first electrode or the second electrode.
The claim 25 further recites:

    PNG
    media_image9.png
    113
    659
    media_image9.png
    Greyscale
, which implies that reducing agent or oxidizing agents are supplied to both first and second electrodes.
Therefore, it is not clear what steps are performed in the method of claim 25.
Claims 2-9 and 22 are rejected as being dependent on the rejected claim 1.
Claims 12, 14-20, and 23 are rejected as being dependent on the rejected claim 11.
Claim 26 is rejected as being dependent on the rejected claim 25.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-5, 7-9, 11, 12, 14-16, 18-20, 22, 23, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unlu et al. (US 2015/0064581).
With regard to claims 1 and 2, Unlu et al. teach a process comprising the steps of:
-making a catalyst ink for a PEM electrode by mixing NafionR solution, Pt/C catalyst, isopropyl alcohol and water; coating the ink on paper, and drying;
-making a catalyst ink for a AEM electrode by mixing AEI (anion exchange ionomer), Pt/C catalyst, water, and DMF, coating the ink on paper and drying;
-spraying an AEI on the surface of the AEM electrode and performing ion exchange;
-assembling the PEM and the AEM electrodes with a NafionR membrane in between (par.0043-0044).
Nafion is a defined as cation exchange membrane and cation exchange ionomer (see page 5 of the specification of the instant application).
The first step is a step of “coating a second plurality of catalytic particles with an ion exchange ionomer to result in a second ionomer-coated plurality of catalytic particles”, wherein the second ionomer is a cation exchange ionomer in claim 1.
The second and third steps above are equivalent to a step of “coating a first catalytic film with an ion exchange ionomer to result in a first ionomer-coated catalytic film”, wherein the first ionomer-coated catalytic film is an AEI-coated catalytic film in claim 1.
The last step meets the limitations of claims 1 and 2 for “placing the first-ionomer coated catalytic film in contact with an ion exchange membrane” and “placing the second ionomer-coated plurality of particles in contact with the ion exchange membrane”, wherein the ion exchange membrane is a cation exchange membrane.
The specification of the instant application teaches that a pH gradient is induced by use of coated particles with an ion exchange ionomer (second sentence under “Summary of the Invention” on page 4). 
Therefore, it would be expected that a coating of NafionR on the Pt/C catalyst in the PEM electrode and the coating of AEI on the Pt/C catalyst in the AEM electrode of Unlu et al. produces a pH gradient.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112. I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY)
Therefore, the method of Unlu et al. is equivalent to the method in claims 1 and 2.
With regard to claims 3 and 22, Unlu et al. teach catalyst particles which are Pt on C support (par.0043). Pt is a noble metal.
With regard to claim 4, Unlu et al. teach a NafionR membrane (par.0044), which meets the limitations for a perfluorosulfonic acid (PFSA)/polytetrafluoroethylene (PTFE) copolymer.
With regard to claim 5, Unlu et al. teach that the anion exchange ionomer may be poly(arylene ether sulfone) functionalized with quaternary ammonium groups (par.0031). This meets the limitations for an anion exchange ionomer comprising a polysulfone-based backbone.
With regard to claim 7, Unlu et al. teach that a reducing agent is introduced in the fuel cell (par.0030). This is equivalent to a step of introducing a reducing agent in the first electrode or the second electrode.
With regard to claim 8, Unlu et al. teach that hydrogen is the reducing agent, and water is formed in the fuel cell (par.0030).
With regard to claim 9, it is examiner’s position that the feed of hydrogen of Unlu et al. meets the limitations for “single-pass mode”.
With regard to claim 11, Unlu et al. teach a process comprising the steps of:
-making a catalyst ink for a PEM electrode by mixing NafionR solution, Pt/C catalyst, isopropyl alcohol and water; coating the ink on paper, and drying;
-making a catalyst ink for a AEM electrode by mixing AEI (anion exchange ionomer), Pt/C catalyst, water, and DMF, coating the ink on paper and drying;
-spraying an AEI on the surface of the AEM electrode and perfoming ion exchange;
-assembling the PEM and the AEM electrodes with a NafionR membrane in between (par.0043-0044).
Nafion is a defined as cation exchange membrane and cation exchange ionomer (see page 5 of the specification of the instant application).
The first step is equivalent to a step of obtaining “a first electrode comprising a first catalyst coated by a first ion exchange ionomer”, wherein the first ion exchange ionomer is a cation exchange ionomer in claim 11.
The second and third steps above are equivalent to a step of obtaining “a second electrode comprising a second catalyst coated by a second ion exchange ionomer”, wherein the second ion exchange ionomer is an anion exchange ionomer in claim 11.
The last step meets the limitations of claims 11 for “the first electrode and the second electrode are separated by an ion exchange membrane which is a cation exchange membrane”.
Unlu et al. teach that a reducing agent is introduced in the fuel cell (par.0030).This is equivalent to a step of introducing a reducing agent in the first electrode or the second electrode.
The specification of the instant application teaches that a pH gradient is induced by use of coated particles with an ion exchange ionomer (second sentence under “Summary of the Invention” on page 4). 
Therefore, it would be expected that a coating of NafionR on the Pt/C catalyst in the PEM electrode and the coating of AEI on the Pt/C catalyst in the AEM electrode of Unlu et al. produces a pH gradient (MPEP 2112. I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY).
With regard to claim 12, Unlu et al. teach that a reducing agent is supplied to the anode side of the assembly and an oxidizing agent is supplied to the cathode side of the assembly (par.0025 and fig.1A). This allows for “reduced or oxidized species from the first electrode” and “oxidized or reduced species from the second electrode”.
Fig.1A of Unlu et al. shows the reactions at the interface (104)(par.0029), and water is formed in the fuel cell (par.0030).
With regard to claims 14 and 23, Unlu et al. teach catalyst particles which are Pt on C support (par.0043). Pt is a noble metal.
With regard to claim 15, Unlu et al. teach a NafionR polymer (par.0043-0044), which meets the limitations for a perfluorosulfonic acid (PFSA)/polytetrafluoroethylene (PTFE) copolymer.
With regard to claim 16, Unlu et al. teach that the anion exchange ionomer may be poly(arylene ether sulfone) functionalized with quaternary ammonium groups (par.0031). This meets the limitations for an anion exchange ionomer comprising a polysulfone-based backbone.
With regard to claim 18, Unlu et al. teach a NafionR membrane (par.0044), which meets the limitations for a perfluorosulfonic acid (PFSA)/polytetrafluoroethylene (PTFE) copolymer.
With regard to claim 19, Unlu et al. teach that hydrogen is the reducing agent, (par.0030).
With regard to claim 20, it is examiner’s position that the feed of hydrogen of Unlu et al. meets the limitations for “single-pass mode”.
With regard to claim 25, Unlu et al. teach a process comprising the steps of:
-making a catalyst ink for a PEM electrode by mixing NafionR solution, Pt/C catalyst, isopropyl alcohol and water; coating the ink on paper, and drying;
-making a catalyst ink for a AEM electrode by mixing AEI (anion exchange ionomer), Pt/C catalyst, water, and DMF, coating the ink on paper and drying;
-spraying an AEI on the surface of the AEM electrode and performing ion exchange;
-assembling the PEM and the AEM electrodes with a NafionR membrane in between (par.0043-0044).
Nafion is a defined as cation exchange membrane and cation exchange ionomer (see page 5 of the specification of the instant application).
The first three steps provide “a first electrode comprising a first catalyst coated by a first ion exchange monomer, wherein the first ion exchange monomer is a cation exchange ionomer” and “a second electrode comprising a second catalyst coated with a second ion exchange monomer, wherein the second ion exchange is an anion exchange monomer” in claim 25.
The NafionR membrane is the ion exchange membrane separating the first and second electrode, and it is a cation exchange membrane.
Unlu et al. teach that a reducing agent is supplied to the anode side of the assembly and an oxidizing agent is supplied to the cathode side of the assembly (par.0025 and fig.1A). Fig.1A of Unlu et al. shows the reactions at the interface (104)(par.0029), and water is formed in the fuel cell (par.0030).
With regard to claim 26, Unlu et al. teach a NafionR membrane (par.0044), which meets the limitations for a perfluorosulfonic acid (PFSA)/polytetrafluoroethylene (PTFE) copolymer.

Allowable Subject Matter
11.	Claims 24 and 27 are allowed.
Hibbs (US Patent 8,809,483) teaches a composition for an anion exchange membrane comprising a polyphenylene of formula:

    PNG
    media_image10.png
    416
    363
    media_image10.png
    Greyscale
(fig.1 and 2).
However, Hibbs fails to teach the methods in claims 24 and 27.
There are no prior art teachings that would motivate one of ordinary skill to modify Hibbs and obtain the methods in claims 24 and 27 of the instant application.

Response to Arguments
12.	Applicant's arguments filed on June 14, 2022 have been fully considered but they are not persuasive.
The rejections of claims 3, 6, 8, 12, 14, 17, 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn following the applicant’s amendments to the claims.
The rejections of claims 10 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are moot following the cancelation of the claims.
The rejection of claims 11, 14, 15, 19, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Kosek et al. (US Patent 5,523,177) is withdrawn following the applicant’s amendment to claim 11.
On page 15 of the Remarks the applicant further argues that Unlu et al. (US 2015/0064581) does not teach that the ion exchange monomer coating provides a pH gradient or prevent the catholyte contact with an anode active site, as in the amended claim 1.
The examiner would like to note that the specification of the instant application teaches that a pH gradient is induced by use of coated particles with an ion exchange ionomer (second sentence under “Summary of the Invention” on page 4). 
Unlu et al. teach that Pt/C catalyst is mixed with NafionR to form a PEM electrode (par.0043). The mixing produces Pt/C catalyst coated with NafionR.
Pt/C catalyst is mixed with an AEI (anion exchange ionomer) to form an AEM electrode, and the electrode is coated with AEI (par.0043). This leads to Pt/C catalyst coated with AEI.
NafionR is a cation exchange ionomer, as defined on page 5 of the specification of the instant application).
Therefore, it would be expected that a coating of cation and anion exchange ionomers on the Pt/C catalyst particles of Unlu et al. produces a pH gradient.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112. I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722